Exhibit 99.1 AEGION REPORTS FULL YEAR NON-GAAP RESULTS OF $1.40 PER SHARE, A 50 PERCENT INCREASE OVER FULL YEAR 2011 The Company also announces 2013 earnings per share outlook of $1.60-$1.80 ● Energy and Mining increased 2012 operating income by 49.0 percent to $57.3 million with operating margins of 10.9 percent, excluding acquisition-related expenses and restructuring charges in 2011 (non-GAAP) ● North American Water and Wastewater grew 2012 operating income 204.2 percent to $22.1 million with operating margins of 7.0 percent, excluding restructuring charges in 2011 (non-GAAP) ● Commercial and Structural contributed $11.4 million in 2012 operating income with operating margins of 15.3 percent, excluding acquisition-related expenses in 2012 and 2011 (non-GAAP) ● Record backlog of $536.1 million at December 31, 2012 ● Cash flow from operations in 2012 reached a record $110.7 million on significant earnings growth and improvements in working capital management St. Louis, MO  February 25, 2012  Aegion Corporation (Nasdaq Global Select Market: AEGN) today reported fourth quarter 2012 net income of $15.2 million, or $0.39 per diluted share (non-GAAP), excluding $0.5 million in pre-tax acquisition-related expenses, compared to net income of $15.2 million, or $0.38 per diluted share (non-GAAP), in the fourth quarter of 2011, excluding $0.6 million in pre-tax acquisition-related expenses. For 2012, net income was $55.4 million, or $1.40 per diluted share (non-GAAP), excluding $3.1 million in pre-tax acquisition-related expenses. Inclusive of these acquisition-related expenses, reported net income was $52.7 million, or $1.33 per diluted share. J. Joseph Burgess, Aegions President and Chief Executive Officer, commented, 2012 was a transformative year for Aegion. We completed a full year of operations across all three operating platforms and, for the first time, our consolidated revenues surpassed $1 billion. We also drove record operating cash flow performance in the business in 2012. As we chart our course for 2013, the momentum we gained in 2012 in our Energy and Mining, Commercial and Structural and North American Water and Wastewater operations creates the foundation for significant earnings growth in 2013. 1 The breadth and importance of the technologies and services we offer is best reflected in a record backlog of $536.1 million at December 31, 2012, and a solid bid table across our three operating platforms. In 2013, we expect our Energy and Mining platform to increase operating margins to 11 percent to 12 percent from a combination of revenue growth and a focus on expanding margins in our Corrpro pipeline integrity business and Bayou operations and the start of CRTSs offshore project for Wasit in Saudi Arabia. We anticipate our Commercial and Structural platform will continue to expand in 2013 through our continued investments in key end markets in North America, Asia and Latin America. We expect revenues to increase by approximately 30 percent, year-over-year, with operating margins in the mid-to-high teens. North America Water and Wastewater turned the corner in 2012, transforming to compete effectively in a challenging, but modestly improving, municipal wastewater market. For 2013, we plan to improve our project management execution to incrementally expand gross margins currently in the low 20 percent range, and deliver operating margins in the range of high-single digits. We have a much improved backlog in North America entering 2013, giving us confidence of modest revenue growth. Finally, we made the necessary operational changes in 2012 so our international cured-in-place operations in Europe and Asia-Pacific can achieve significantly improved profitability in 2013. Our base businesses provide a strong foundation from which we expect to achieve 2013 diluted earnings per share in the range of $1.60-$1.80, return on invested capital in the range of 9 percent to 10 percent, and cash from operating activities of more than $100 million. Consolidated Highlights For the fourth quarter of 2012, revenues increased $17.9 million, or 7.0 percent, compared to the prior year quarter, primarily due to 13.0 percent growth in our Energy and Mining segment, partially offset by 3.3 percent lower revenues in our global Water and Wastewater platforms. Additionally, the fourth quarter of 2012 included $4.4 million of revenues from our 2012 acquisitions of Fyfe Asia and Fyfe Latin America. For the quarter, gross profit increased 2.7 percent, or $1.7 million, to $65.2 million compared to the prior year quarter, led by our Commercial and Structural segment, which increased gross profit by $3.9 million, or 58.3 percent. Our North American Water and Wastewater platform increased gross profit by 8.5 percent, or $1.3 million, because of improved project execution and from our enhanced project management focus. Consolidated gross margins were 23.7 percent for the quarter, a 100 basis point decrease compared to the fourth quarter of 2011. This decline in gross margins was a result of continued disappointing results from our Asia-Pacific Water and Wastewater segment, particularly Singapore, and lower gross profit and margins in our Energy and Mining platform from the mix of work associated with United Pipeline Systems Morocco project in 2012, lack of high margin coating projects completed last year and the shift of the originally anticipated CRTS/Wasit project into 2013. 2 Operating expenses increased $2.9 million, or 7.1 percent, for the fourth quarter of 2012 compared to the fourth quarter of 2011, due principally to the $2.9 million increase in operating expenses (including purchase price depreciation and amortization) associated with our Commercial and Structural platform. We are making investments to more fully develop several key end markets through the addition of engineering and business development personnel and by expanding into new regions within the U.S. and parts of Asia and Latin America. Expenses increased slightly in our Energy and Mining segment to support our pursuit of international growth opportunities. Offsetting the increases was a slight decrease in our North American and Asia-Pacific Water and Wastewater segments, primarily from the restructuring and cost reduction efforts taken in 2011 and our continued focus on achieving cost efficiencies throughout the Company. Operating income in the fourth quarter of 2012 increased 8.6 percent to $24.2 million from $22.3 million in the fourth quarter of 2011, excluding acquisition-related expenses and restructuring charges in the prior year (non-GAAP). North American Water and Wastewater operating income grew 36.0 percent to $5.7 million. Energy and Mining and Commercial and Structural operating income increased $1.2 million to $15.7 million and $1.9 million to $4.2 million, respectively. These increases were partially offset by a $1.5 million decrease in operating income in our European Water and Wastewater segment because of weak market conditions and project delays in several contracting markets in Europe. Costs associated with completing older projects in Singapore, along with delays in project releases in Australia, resulted in a $2.3 million operating loss for our Asia-Pacific Water and Wastewater segment, excluding acquisition-related expenses (non-GAAP). Consolidated operating margins, excluding acquisition-related expenses, remained essentially the same in the fourth quarter of 2012 compared to the fourth quarter of 2011 as challenges in Europe and Asia-Pacific were offset by stronger performance in our United Pipeline Systems and Fyfe North America operations, improved margins in our North American Water and Wastewater segment and leverage on our operating cost structure from revenue growth. Revenues increased $89.4 million, or 9.5 percent, to $1.03 billion in 2012 compared to 2011. Strong performance from our Energy and Mining segment and a significant contribution from our Commercial and Structural segment accounted for record revenues. Gross profit, year-over-year, increased 19.7 percent to $243.1 million with a 200 basis point gross margin expansion to 23.6 percent. Operating expenses increased by 12.6 percent as a result of our 2011 and 2012 acquisitions and our continued investment for future growth initiatives, primarily in our Energy and Mining and Commercial and Structural segments, partially offset by lower operating expenses in our Water and Wastewater platform. For the year ended December 31, 2012 compared to the prior year, operating income, excluding acquisition-related expenses and restructuring charges, increased 55 percent to $82.2 million and operating margins expanded by 230 basis points to 8.0 percent (non-GAAP). Cash Flow For 2012 Net cash flow from operations for 2012 was a record $110.7 million, or 194.8 percent of net income, as compared to only $22.9 million in 2011. The increase in operating cash flow was primarily related to higher earnings and significantly improved working capital management. The largest contributor to the increase in cash from operations was the impact of strong collections of receivables, primarily in our North American Water and Wastewater segment and certain portions of our Energy and Mining business. 3 Net cash flow from investing activities in 2012 was an $83.4 million use of cash as a result of our acquisitions of Fyfe Asia (for a net purchase price of $38.8 million) and Fyfe Latin America (for a net purchase price of $3.0 million), along with $45.9 million in capital expenditures in 2012 compared to $21.6 million in 2011. The 2012 increase in capital expenditures was directly related to our funding for an insulation coating plant in partnership with Wasco Energy at our facility in New Iberia, Louisiana and expansion of our Canadian coating operation, which projects were substantially completed in the fourth quarter of 2012. We spent a total of $23.6 million on these two projects in 2012, which was partially funded by our joint venture partners. Cash flows from financing activities used $0.2 million of cash during 2012, as a result of our repurchase of $12.3 million of our common stock in open market repurchases and in connection with our equity programs. During 2012, we also made payments of $25.0 million on our term loan in accordance with the terms of our credit facility. Partially offsetting these uses of cash, we borrowed $26.0 million on our line of credit for a portion of the funding for the Fyfe Asia acquisition in April 2012 and for certain working capital needs. Further offsetting the uses of cash was our receipt of $7.2 million in proceeds on notes payable, primarily in connection with funding for capital expenditures for the insulation coating plant in partnership with Wasco Energy and our Canadian coating plant in partnership with Perma Pipe. Net cash flow for 2012 was an inflow of $27.5 million. Consolidated Backlog AEGION CORPORATION AND SUBSIDIARIES CONTRACT BACKLOG (Unaudited in millions) December 31, September 30, December 31, Energy and Mining $ $ $ North American Water and Wastewater European Water and Wastewater Asia-Pacific Water and Wastewater Commercial and Structural Total $ $ $ December 31, 2012 and September 30, 2012 include backlog from our January 2012 and April 2012 acquisitions of Fyfe Latin America and Fyfe Asia, respectively. Our Energy and Mining segment contract backlog at December 31, 2012 was $243.8 million, which represented a $12.6 million, or 4.9 percent, decrease compared to December 31, 2011. This slight decline at December 31, 2012 was a result of our completion of approximately $46 million of United Pipeline Systems project in Morocco, the largest project in such companys history. Partially offsetting the decrease was backlog growth in United Pipeline Systems because of expansion in the Middle East and increased backlog levels in our Corrpro operations on a global basis. We continue to believe healthy commodity prices coupled with ever increasing demand for maintenance spending in the sector, more significant opportunities in offshore pipeline development, particularly in the Gulf of Mexico, and continued growth in our businesses situated in the key infrastructure spend areas of North America, the Middle East and South America, will provide us significant growth opportunities. 4 Contract backlog in our North American Water and Wastewater segment at December 31, 2012 represented a $55.0 million, or 42.3 percent, increase from backlog at December 31, 2011. The increase in backlog comes from domestic growth, specifically the Eastern region of the United States, which experienced improved market conditions from increased bidding activity in 2012. We anticipate modest revenue growth in the North American Water and Wastewater market in 2013 from more stabilized municipal spending for pipeline rehabilitation projects. Contract backlog in our European Water and Wastewater segment was $23.9 million at December 31, 2012, a $3.2 million, or 15.5 percent, increase compared to December 31, 2011, because of increased bidding opportunities in 2012 the United Kingdom. Contract backlog in our Asia-Pacific Water and Wastewater segment was $32.7 million at December 31, 2012, a decrease of $4.8 million, or 12.8 percent, compared to December 31, 2011, primarily due to the lack of large project awards in Sydney and successful project completions in Hong Kong in 2012. Partially offsetting these decreases were project awards totaling $9.3 million in Malaysia, which projects commenced in the fourth quarter of 2012. The December 2012 contract backlog is also inclusive of the recent project awards in Brisbane, Australia totaling $8.9 million. We expect increase in Asian backlog in the coming quarters from the continued growth of the Australian market from bids outside of Sydney and select opportunities in other parts of Asia. Backlog at December 31, 2012 for our Commercial and Structural segment was $50.8 million compared to $19.6 million at December 31, 2011. The increase in backlog was primarily the result of our acquisitions of Fyfe Latin American and Fyfe Asia in 2012 and Fyfe Asias large project awards in Hong Kong in the second half of 2012. Project quoting activity continues to be strong globally and, as our investments in business development and focused engineering resources continue, we believe our prospects are significant in a number of key markets in the sector, most notably pipelines and building infrastructure. 5 Segment Reporting Energy and Mining Quarters Ended December 31, Increase (Decrease) $ % Revenues $ 139,452 $ 123,359 $ 16,093 13.0% Gross profit 33,331 34,446 ) ) Gross profit margin 23.9% 27.9% n/a (400 ) bp Operating expenses 20,379 19,928 451 2.3 Reversal of earnout )  ) n/m Operating income 15,714 14,518 1,196 8.2 Operating margin 11.3% 11.8% n/a (50 ) bp Years Ended December 31, Increase (Decrease) $ % Revenues $ 525,107 $ 433,230 $ 91,877 21.2% Gross profit 126,960 109,753 17,207 15.7 Gross profit margin 24.2% 25.3% n/a (110 ) bp Operating expenses 79,301 72,982 6,319 8.7 Reversal of earnout ) Acquisition-related expenses  2,682 ) n/m Restructuring charges  778 ) n/m Operating income 57,313 35,011 22,302 63.7 Operating margin 10.9% 8.1% n/a 280 bp In the fourth quarter of 2012, our Energy and Mining operating income increased to $15.7 million compared to $14.5 million for the fourth quarter of 2011. Revenue increased throughout the platform while gross margins were down from the prior year quarter, because of lower margins associated with the United Pipeline Systems project in Morocco. We experienced exceptional performance in the fourth quarter of 2011, primarily driven by completion of several high margin projects in our Bayou coating and CRTS operations, which did not reoccur in the fourth quarter of 2012. Our cathodic protection business experienced both improved revenue and gross margin from continued migration into higher profit engineering and other high value services. While our industrial linings business performed very well in the quarter, gross margins were down slightly as a higher percentage of revenues came from lower margin international projects that include more general contracting tasks. During the fourth quarter of 2012, our Canadian coating operations second line became operational, which led to a record revenue month in December. Operating expenses decreased as a percentage of revenue from 16.2 percent in 2011 to 14.6 percent in 2012 due to operating leverage achieved across the platform, particularly in our cathodic protection business. During the fourth quarter of 2012, we reversed $2.3 million and $0.5 million of the contractual earnouts related to CRTS and Hockway, respectively, based on our normal, quarterly review of contingent liabilities. The decrease in the CRTS earnout came from the completion of the planning process where we assessed each companys current project timing and the short term prospects, particularly the timing of the Wasit project. The Hockway earnout was reduced as a result of our slower than anticipated penetration into the corrosion protection market in Iraq during 2012. 6 Our $243.8 million Energy and Mining backlog entering 2013 and robust bidding opportunities support the outlook for growing revenues and expanding gross and operating margins despite the expected completion of the remaining portion of United Pipeline Systems project in Morocco. The end markets we currently serve with our technologies and services remain robust. Continued capital expenditures for new pipelines and the need to protect existing pipelines in North America provide growth opportunities for Corrpros corrosion engineering services (primarily in North America and the Middle East), our TiteLiner® technology (worldwide) and Bayous coating services (primarily in the Canadian Oil Sands, offshore projects in the Gulf of Mexico and onshore projects in the North American natural gas shales). Fuller opportunities exist for expanding the use of our proprietary technologies, including our CRTS robotics technology for offshore pipelines, in new markets, specifically, the Middle East, North Africa, South America and Asia. In 2013, CRTS plans to complete the majority of the $28 million Wasit project in Saudi Arabia. North American Water and Wastewater Quarters Ended December 31, Increase (Decrease) $ % Revenues $ 85,691 $ 90,901 $ ) )% Gross profit 16,444 15,151 1,293 8.5 Gross profit margin 19.2% 16.7% n/a 250 bp Operating expenses 10,749 10,965 ) ) Operating income 5,695 4,186 1,509 36.0 Operating margin 6.6% 4.6% n/a 200 bp Years Ended December 31, Increase (Decrease) $ % Revenues $ 317,338 $ 357,507 $ ) )% Gross profit 65,294 55,443 9,851 17.8 Gross profit margin 20.6% 15.5% n/a 510 bp Operating expenses 43,237 48,191 ) ) Restructuring charges  503 ) n/m Operating income 22,057 6,749 15,308 226.8 Operating margin 7.0% 1.9% n/a 510 bp In the fourth quarter of 2012, North American Water and Wastewater operating income increased by $1.5 million, or 36.0 percent, compared to the prior year quarter. Our North American Water and Wastewater segment continued its successful re-formation with improved gross and operating margins because of improved performance domestically. These margin improvements were achieved despite a 5.7 percent revenue decline. Our primary focus remains to expand gross and operating margins through maximizing crew utilization, maintaining strict bidding discipline and increasing higher margin third party tube sales. As a result of actions taken in 2011 and 2012, gross margins improved 250 basis points for the quarter and 510 basis points for the year. We remain committed to delivering strong execution in the context of a challenging, but stabilized, water and wastewater market in the United States. With improved contract backlog entering 2013, we anticipate modest top line growth and continued operating margin expansion in this business. 7 European Water and Wastewater Quarters Ended December 31, Increase (Decrease) $ % Revenues $ 20,191 $ 20,472 $ ) )% Gross profit 4,907 6,304 ) ) Gross profit margin 24.3% 30.8% n/a (650) bp Operating expenses 4,030 3,888 142 3.7 Operating income 877 2,416 ) ) Operating margin 4.3% 11.8% n/a (750 ) bp Years Ended December 31, Increase (Decrease) $ % Revenues $ 72,534 $ 87,017 $ ) )% Gross profit 17,065 22,837 ) ) Gross profit margin 23.5% 26.2% n/a (270) bp Operating expenses 14,948 16,140 ) ) Restructuring charges  697 ) n/m Operating income 2,117 6,000 ) ) Operating margin 2.9% 6.9% n/a (400 ) bp In the fourth quarter of 2012, our European Water and Wastewater business operating income declined approximately $1.5 million, or 63.7 percent, compared to the fourth quarter of 2011. The decline in this segment was primarily related to continued depressed economic conditions throughout most of Europe. We experienced weak market conditions throughout Europe during 2012 and we expect these market conditions to persist into 2013. However, we anticipate improved performance from our European operations in 2013 due to an expanded backlog position along with increased third party tube sales from our efforts to expand our product sales with new licensees and other customers throughout Europe. Asia-Pacific Water and Wastewater Quarters Ended December 31, Increase (Decrease) $ % Revenues $ 10,132 $ 8,614 $ 1,518 17.6% Gross profit (loss) ) 802 ) ) Gross profit margin )% 9.3% n/a (1110 ) bp Operating expenses 2,091 2,449 ) ) Acquisition-related expenses 442  442 n/m Operating loss ) Operating margin )% )% n/a (770 ) bp 8 Years Ended December 31, Increase (Decrease) $ % Revenues $ 38,501 $ 43,717 $ ) )% Gross profit (loss) ) 6,772 ) ) Gross profit margin )% 15.5% n/a (2260 ) bp Operating expenses 7,874 9,111 ) ) Acquisition-related expenses 887  887 n/m Restructuring charges  173 ) n/m Operating income (loss) Operating margin )% )% n/a (2420 ) bp In the fourth quarter of 2012, our Asia-Pacific Water and Wastewater business reported an operating loss, excluding acquisition-related expenses, of $2.3 million (non-GAAP), primarily from higher costs associated with closing out three loss producing projects in Singapore. We are in the final inspection phase for two of the projects and nearing completion for the third. In the fourth quarter, we incurred significantly more costs associated with dig and replace work and costs to rehabilitate remaining lines with non-CIPP technologies associated with the final project. In Australia, the lack of project activity in Sydney coupled with increased costs to setup operations in new markets led to an operating loss for the quarter. However, we have recently secured $8.9 million in project awards in Brisbane and have positioned crew resources locally, which should favorably impact the operations results in 2013. Operating expenses declined during the quarter as a result of cost containment efforts throughout the region in response to decreased activity in 2012. With the significant project issues in Singapore coming to a close, a more stable operating situation in Australia at the beginning of 2013 and profitable projects being performed in Malaysia, we anticipate this segment will see a significant rebound in 2013. Commercial and Structural Quarters Ended December 31, Increase (Decrease) $ % Revenues $ 19,217 $ 13,449 $ 5,768 42.9% Gross profit 10,727 6,778 3,949 58.3 Gross profit margin 55.8% 50.4% n/a 540 bp Operating expenses 6,854 3,933 2,921 74.3 Reversal of earnout )  ) n/m Acquisition-related expenses 88 608 ) ) Operating income 4,150 2,237 1,913 85.5 Operating margin 21.6% 16.6% n/a 500 bp Years Ended December 31, Increase (Decrease) $ % Revenues $ 74,483 $ 17,114 $ 57,369 335.2% Gross profit 36,530 8,319 28,211 339.1 Gross profit margin 49.0% 48.6% n/a 40 bp Operating expenses 25,522 5,340 20,182 377.9 Reversal of earnout )  ) n/m Acquisition-related expenses 2,237 3,690 ) ) Operating income (loss) 9,136 ) 9,847 1,385.0 Operating margin 12.3% )% n/a 1650 bp 9 We established our Commercial and Structural reporting segment in connection with our August 2011 acquisition of Fyfe North America and expanded this segment with our January 2012 acquisition of Fyfe Latin America and April 2012 acquisition of Fyfe Asia. In the fourth quarter of 2012, the Fyfe businesses performed in-line with our expectations, with strong gross margins of 55.8 percent and operating income of $4.2 million. Fyfe North Americas performance improved $1.5 million, or 52.0 percent, from the fourth quarter of 2011, due to strong activity in pipeline, transportation and buildings markets. Fyfe Latin America contributed $0.3 million in revenues and broke even at the operating income level, while Fyfe Asia contributed $4.1 million in revenues and $0.5 million in operating profit during the quarter, excluding acquisition-related expenses (non-GAAP), which was lower than expected because of a delay in the startup of certain projects. However, project bidding activity was strong during the quarter and we secured $21.4 million in additional projects in Hong Kong during the second half of 2012, which we anticipate will lead to more significant profit contributions in 2013. Operating expenses for the quarter and year ended December 31, 2012 increased $2.9 million and $20.2 million, respectively, compared to the prior year periods, largely from the full inclusion of Fyfes North America, Asia and Latin America operations for the 2012 periods. In addition, operating expenses were higher because of our strategic initiatives to develop key end markets supporting the growth plan for the Commercial and Structural platform. We believe the Fyfe businesses will significantly accelerate the pace of growth they experienced over the last few years as we integrate all three businesses with our global distribution network, increase our investment in business development, and invest in product innovation to exploit further growth opportunities across several key vertical end markets. We anticipate that the Commercial and Structural segment will provide strong contributions to earnings in 2013. Aegion Corporation is a global leader in infrastructure protection, providing proprietary technologies and services to protect against the corrosion of industrial pipelines and for the rehabilitation and strengthening of water, wastewater, energy and mining piping systems and buildings, bridges, tunnels and waterfront structures. More information about Aegion can be found on our internet site at www.aegion.com. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. We make forward-looking statements in this news release that represent our beliefs or expectations about future events or financial performance. These forward-looking statements are based on information currently available to us and on managements beliefs, assumptions, estimates or projections and are not guarantees of future events or results. When used in this document, the words anticipate, estimate, believe, plan, intend, may, will and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Such statements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the Risk Factors section of our Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the Securities and Exchange Commission on February 28, 2012. In light of these risks, uncertainties and assumptions, the forward-looking events may not occur. In addition, our actual results may vary materially from those anticipated, estimated, suggested or projected. Except as required by law, we do not assume a duty to update forward-looking statements, whether as a result of new information, future events or otherwise. Investors should, however, review additional disclosures made by us from time to time in our periodic filings with the Securities and Exchange Commission. Please use caution and do not place reliance on forward-looking statements. All forward-looking statements made by us in this news release are qualified by these cautionary statements. 10 Regulation G Statement We have presented certain information in this release excluding certain items that impacted income, expense and earnings per share. The (non-GAAP) earnings per share exclude the earnings impact of acquisition-related expenses, restructuring charges and debt redemption costs. Aegion management uses such non-GAAP information internally to evaluate financial performance for our operations, as we believe it allows us to more accurately compare our ongoing performance across periods. Aegion, the Aegion ® logo, Insituform
